DETAILED ACTION
The applicant’s amendments was received on 2/4/2022. Claims 1, 3 and 15 are amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/22 has been entered.
 
Claims Analysis
It is noted that claims 2, 11, 12 are product-by-process claims limitations such as “wherein said carbon or graphite material has an inter-planar spacing d002 in a range of 0.27 nm to 0.42 nm prior to a chemical or physical expansion treatment and the inter-planar spacing d002 is increased to a range of 0.43 nm to 2.0 nm after said expansion treatment,” “expansion treatment,” “thermal treatment,” “constrained thermal expansion In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since the Wang reference discloses the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toyosawa et al. (US Patent 4,939,050).

4- and  Ca 2+, respectively (resulting in Ca(ClO4)2, col.8-9, 55-15). 

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0260246) in view Inagaki et al. (US Publication 2003/0124426), on claims 1-8, 11-14, 21-26 are withdrawn because the Applicants amended the claims.
The rejection under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Inagaki et al. in further view of Firsich, on claims 9 and 10 are withdrawn because the Applicants amended the claims.
The rejection under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Peled, on claim 15 is withdrawn because the Applicant amended the claims.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 11-14, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0260246) in view Toyosawa et al. (US Patent 4,939,050).
Regarding claims 1, 3, the Chen et al. reference discloses a multivalent metal-ion battery comprising an anode, a cathode, and an electrolyte in ionic contact with said anode and said cathode. The anode comprise a multivalent metal active material selected from an alloy capable of reacting with lithium (P52) and said cathode comprises a cathode active layer of a graphite or carbon material having expanded inter-graphene planar spaces with an inter-planar spacing d002 from  over 0.4 nm and selected from meso-phase pitch, meso-phase carbon, meso carbon micro-beads (MCMB), coke particles, expanded graphite flakes, artificial graphite particles, natural graphite particles, highly oriented pyrolytic graphite, soft carbon particles, hard carbon particles, carbon nano-fibers, carbon fibers, graphite nano-fibers, graphite fibers, carbonized polymer fibers, or a combination thereof (P80).
 The Chen et al. reference is silent in specifying the range spacing of 0.43nm to 2.0 nm, however, It is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
In addition, the Chen et al. reference disclose an anode comprising alloy capable of reacting with lithium but is silent in disclosing the specific alloys of Ca. The Toyosawa et al. reference discloses known alloys such as Ca being capable of reacting with lithium to provide a negative material (6:10-22, 6:32-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex
Regarding claim 2, 11, 12, the Chen et al. reference discloses multivalent metal-ion battery of claim 1, wherein said carbon or graphite material in said cathode active layer is selected from meso-phase pitch, meso-phase carbon, meso carbon micro-beads (MCMB), coke particles, expanded graphite flakes, artificial graphite particles, natural graphite particles, highly oriented pyrolytic graphite, soft carbon particles, hard carbon particles, multi-walled carbon nanotubes, carbon nano-fibers, carbon fibers, graphite nano-fibers, graphite fibers, carbonized polymer fibers, or a combination thereof. 
Regarding claims 4, 6, 7, the Chen et al. reference discloses the carbon or graphite material is selected from graphite foam or graphene foam having pores and pore walls, wherein said pore walls contain a stack of bonded graphene planes having an expanded inter- planar spacing d002 from greater than 0.4nm (P59). The Chen reference does not specifically disclose 0.45 nm to 1.5 nm,  inter-planar spacing d002 is from 0.5 nm to 1.2 nm, 1.2-2nm, however, It is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would Titanium Metals Corp. v. Banner, 227 USPQ 773
Regarding claim 5, the Chen et al. reference discloses said stack contains 2 and up to 10 graphene planes (P101).
Regarding claim 8, the Chen et al. reference discloses further comprising an anode current collector supporting said multivalent metal or its alloy or further comprising a cathode current collector supporting said cathode active layer of graphite or carbon material (Abstract).
	Regarding claim 13, the Chen et al. discloses fluorinating the graphite (P80).
Regarding claim 14, the Chen et al. reference discloses the electrolyte is selected from an aqueous electrolyte, organic electrolyte, molten salt electrolyte, or ionic liquid electrolyte (P18).  
Regarding claims 21 and 22, the Chen et al. reference disclose the cathode active layer of polymeric carbon further comprises an electrically conductive binder material which bonds carbon or graphite material together (P89).
Regarding claims 23-26, the Chen et al. reference discloses a metal ion battery including a carbon or graphitic cathode (abstract) but is silent in disclosing that the battery has an average discharge voltage no less than 2.0 volts and a cathode specific capacity greater than 300 mAh/g, however, it is the position of the Examiner that such properties are inherent, given that both instant invention and the present application utilize similar or the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). MPEP2112.01 I
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0260246) in view of Toyosawa et al. (US Patent 4,939,050) in further view of Firsich (US Publication 2009/0068553).
Regarding claim 9, the Chen in view of Toyosawa et al. reference discloses the claimed invention above and further incorporated herein. The Chen reference further discloses the anode comprises a current collector but is silent in disclosing that the current collector comprises nano-structure of electrically conductive nanometer- scaled filaments that are interconnected to form a porous network of electron-conducting paths comprising interconnected pores, wherein said filaments have a transverse dimension less than 500 nm. However, the Firsich  reference discloses anode current collectors that comprise nano-structure of electrically conductive nanometer- scaled filaments that are interconnected to form a porous network of electron-conducting paths comprising interconnected pores, wherein said filaments have a transverse dimension less than 500 nm (Firsich; [0013] and [0018]) to exhibit high specific capacity and excellent reversible capacity.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate anode current collectors that comprise nano-structure of electrically conductive nanometer- scaled filaments that are interconnected to form a porous network of electron-conducting paths comprising interconnected pores, wherein said filaments have a transverse dimension less than 
Regarding claim 10, the Chen in view Toyosawa in further view of Firsich reference  discloses the filaments comprise an electrically conductive material selected from the group consisting of electro-spun nano fibers, vapor-grown carbon or graphite nano fibers, carbon or graphite whiskers, carbon nano-tubes, nano-scaled graphene platelets, metal nano wires, and combinations thereof.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 21-26 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It appears the Applicants are arguing prior rejections in view of the newly submitted amendments, since those rejections have been withdrawn, the arguments are moot.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725